STIPULATION FOR DISMISSAL OF APPEAL WITH PREJUDICE AND ORDER
COME NOW, the plaintiffs, by and through their attorneys of record, Ling, Nielsen and Robinson, Rupert, Idaho, and defendants, Michael Lance, Earl Andrew, City of Burley and County of Cassia, by and through their attorneys of record, Pen-land & Munther, Chartered, Boise, Idaho, and defendants Robert Conners and State of Idaho, by and through their attorneys of record, Quane, Smith, Howard and Hull, Boise, Idaho, and stipulate and agree that:
1. The above styled and numbered cause has been resolved as between the plaintiffs and defendants Michael Lance, Earl Andrew, City of Burley, County of Cassia, Robert Conners and State of Idaho;
2. The appeal and plaintiffs’ action shall be dismissed with prejudice as to all of said defendants;
3. None of the parties are prevailing parties; and
4. Each party shall bear their respective costs, expenses and attorney fees.
DATED this 8th day of April, 1987.
ORDER FOR DISMISSAL WITH PREJUDICE
Having reviewed the court’s file, together with the Stipulation of the parties, and good cause appearing therefrom,
IT IS HEREBY ORDERED and this does ORDER that the appeal in the above styled and numbered cause and plaintiffs’ action shall be dismissed with prejudice as to all defendants, said defendants being Robert Conners, Michael Lance, Earl Andrew, City of Burley, County of Cassia and State of Idaho, and each party shall bear their own costs, expenses and attorney fees.